                   Case 1:20-cr-00644-RMB Document 1 Filed 12/01/20 Page 1 of 1




  USA-153Consent to Transfer of Case for Plea and Sentence (Under Rule 20)


                                                       In the United States District Court


for the Eastern                                               DISTRICT OF                 New Yori(

    UNITED STATESOF AMERICA



                                                           }
                          V.                                                            CRIMINAL NUMBER:



   ALEXANDER Gil                                                                           20-CR-121



                                                     Consent to Transfer of Case for Plea
                                                                and Sentence
                                                               (Under Rule 20)



                                                                             20 CRIM 644
  I, Alexander Gil                  defendant, have been informed that an (indictment, information, complaint) is
  pending against me in the above designated cause. I wish to plead Guilty                       to the offense
  charged, to consent to the disposition of the case in the Southam                  District of
   New York                 in which I, am under arrest          (am under arrest, am held) and to waive·t:rial in the
  above captioned District




                                                                             Dated:Ju~ 21,__     20 2q

                                                                               Isl ,4te~               tJ4:   by RLC with permission of client
                                                                                   (Defaulanl)




                                                                    Approved




                                                                                    UnitedStatcsArney for the
   United States Attorney for the

   _E_a_st..:;..em~----------- District of                                         ..:s__o__uth__e . . : m ~ - - - - - - - - - - - - D i s t r i c t of

    New York                                                                        New York
